NYE, Chief Justice,
dissenting.
I respectfully dissent. Appellant’s counsel has filed a motion for rehearing belatedly in which he now requests permission to supplement the record with a statement of facts not filed prior to original submission of this cause. For the reasons stated below, I would deny this last motion.
On October 7, 1988, this Court sent a letter to counsel stating that “the statement of facts (2 volumes) in the above cause was this day marked ‘received’ in this Court." The letter instructed counsel to file a motion for leave to file the statement of facts. After the motion was filed and granted, we notified counsel that the statement of facts had been ordered filed. Counsel made no objection to the appellate record, and this case was submitted on April 6, 1989.
After our opinion was handed down affirming appellant’s conviction, he now attempts, in a motion for rehearing, to rely on materials that are not before this Court, contending that a complete statement of facts would establish his entrapment defense. There is, however, no evidence that the statement of facts that appellant filed before submission of this case was improperly prepared or in violation of the rules or that counsel in any way erred in his preparation of the submission of the record. At no time prior to the delivery of this opinion did counsel seek to supplement the record in compliance with the Texas Rules of Appellate Procedure.
Appellant’s request also abuses the function of a motion for rehearing which is to present to the appellate court the alleged errors of law which have been committed by the court together with such argument, authorities, and statements of the record which may support the motion. Dewey v. American National Bank, 382 S.W.2d 524, 528 (Tex.Civ.App.—Amarillo 1964, writ ref’d n.r.e.), cert. denied, 382 U.S. 821, 86 S.Ct. 49, 15 L.Ed.2d 67 (1965). I am cognizant that Tex.R.App.P. 55(b) and (c) grant this Court wide discretion to supplement the transcript or statement of facts in order to include omitted matter. Such discretion, however, should be used prior to submission of the case and should not be exercised, in the absence of some unusual circumstance, to permit new material to be filed after the appellate court has written its opinion and rendered its judgment. K & S Interests, Inc. v. Texas American Bank/Dallas, 749 S.W.2d 887, 892 (Tex.App.—Dallas 1988, writ denied). Such action is contrary to the spirit and purpose of Tex.R.App.P. 54(a) (setting forth the appellate timetable), 50(d) (placing the burden on the appellant to see that a sufficient record is presented to show error requiring reversal), and it would interfere with the orderly administration of justice. See Archer v. Storm Nursery, Inc., 512 S.W.2d 82, 85 (Tex.Civ.App.—San Antonio 1974, no writ). It is somewhat akin to filing a motion for new trial after judgment without attempting to establish any basis for the filing of .the new evidence.
*512This Court has already established a policy that the appellant has the burden to see, “before submission of the case,” that a sufficient record is presented on appeal which preserves the error upon which he relies. (emphasis mine). Hydro-Line Manufacturing Co. v. Pulido, 674 S.W.2d 382, 385-86 (Tex.App.—Corpus Christi 1984, writ ref'd n.r.e.);1 Carson v. Estate of Carson, 601 S.W.2d 171 (Tex.Civ.App.—Corpus Christi 1980, writ ref'd n.r.e.); Irrigation Construction Co. v. Motheral Contractors, Inc., 599 S.W.2d 336, 343 (Tex.Civ.App.—Corpus Christi 1980, no writ). Clearly, we are and should be bound by the record on appeal as presented to us before the case is argued and submitted to us.
In the instant case, the majority concedes counsel has offered no explanation for his failure to timely file the omitted volume of the statement of facts. Thus, appellant has failed to establish the requisite “unusual circumstance” to permit new material to be filed after our opinion has been written and the judgment rendered. See K & S Interests, 749 S.W.2d at 892. For this reason alone, I would deny appellant’s belated motion to supplement the record.
Nevertheless, another basis exists for overruling appellant’s motion for rehearing. Recently, in Guerra v. State, 766 S.W.2d 830 (Tex.App.—Corpus Christi 1989, no pet.), De La Garza v. State, 763 S.W.2d 62 (Tex.App.—Corpus Christi 1988, no pet.), and Gomez v. State, 763 S.W.2d 583 (Tex.App.—Corpus Christi 1988, no pet.), we addressed situations where attorneys failed to comply with filing deadlines. Together, these cases represent a sound policy determination by this Court that attorneys who attempt to represent clients on appeal must be and stay familiar with the Texas Rules of Appellate Procedure. See Harmon v. State, 649 S.W.2d 93, 95 (Tex.App.—Corpus Christi 1983, no pet.). While Tex.R.App.P. 2(b)2 and 833 authorize this Court to use a certain amount of discretion in allowing documents to be filed when a party has failed to comply with Rule 54(c),4 Rules 2(b) and 83 will not be applied so broadly that they obliterate the specific requirements of Rule 54(c). Guerra, 766 S.W.2d at 831. In some cases, this Court may permit late filings under Rules 2 and 83. Given counsel’s lack of explanation, however, this is not one of those cases.
This Court has deliberated in length about the issues involved in this case, De La Garza, Gomez, Guerra and other similar cases. Every justice of this Court is deeply concerned with the constitutional and statutory rights of the criminal defendant, but our system of justice, if it is to work at all, depends on attorneys to honestly and diligently represent their clients with zeal. The oath of every attorney requires that “I will honestly demean myself in the practice of law and will discharge my duty to my client to the best of my ability. So help me God.” The common thread in all of these cases is counsel’s failure to comply with relatively simple and straightforward rules concerning appellate practice. While the vast majority of attorneys *513who practice before this Court diligently follow the rules, a number of attorneys are either ignorant of them or willfully disregard them. It is not in the interest of justice to make special exceptions for those attorneys who fail to follow the plain rules of procedure.
Six years ago, in Robinson v. State, 661 S.W.2d 279 (Tex.App.—Corpus Christi 1983, no pet.), this Court unambiguously put the bar on notice that it should comply with the appellate rules. Although the rules have changed somewhat since Robinson, our expectations have not, and despite our efforts, this Court is still plagued by a few attorneys who either will not or cannot provide competent legal assistance to their clients.
Under the current Texas Rules of Appellant Procedure, this Court may instruct the trial court to conduct a hearing when it appears that a defendant is not receiving the effective assistance of counsel on appeal. See Tex.R.App.P. 53(m) and 74(Z )(2). While such action usually assures the defendant adequate representation on appeal, it usually does nothing to penalize the attorney who, through neglect or willful disregard, has frustrated the trial and appellate process.
In Marroquin v. State, 652 S.W.2d 429 (Tex.App.—Corpus Christi 1984, no pet.), this Court attempted to sanction an attorney who had ignored appellate deadlines. Our attempt was rebuffed by the Court of Criminal Appeals. Ex parte Gray, 649 S.W.2d 640 (Tex.Crim.App.1983). Although our contempt power is the only real power the Court has to sanction ineffective attorneys, such contempt proceedings are so cumbersome within an appellate court and require such an expenditure of time and money that contempt, in most cases, does not seem to be a viable method of enforcement.
In one instance, this Court used its contempt power to force a reluctant court reporter to provide this Court with a number of statements of facts. Some of the events of that instance are set forth in Ex parte Sanchez, 703 S.W.2d 955 (Tex.1986). This Court has never received any of the statements of facts and, after being ordered to jail, the court reporter fled and has been able to elude Texas law enforcement authorities for more than three years. The appealed cases had to be reversed in the interest of justice.
Thus, while contempt is a powerful tool, it simply fails to provide the immediate and definitive action required to assure the orderly administration of the appellate process. Likewise, the filing of a grievance with the State Bar’s already overworked grievance committees fails to afford any immediate relief to the appellate process.5
The denial of a motion, however, is a sure and swift sanction for failing to abide by the appellate rules. While this sanction may in some cases penalize the criminal defendant instead of the defendant’s attorney, the defendant’s attorney may be civilly responsible for any harm which befalls the defendant because of counsel’s inability to competently handle the appeal. It would be an abdication of our judicial responsibility to grant motions in criminal appeals regardless of the defects they might contain in form, substance, or procedure, simply because a criminal defendant is involved. This double standard, as compared with civil appeals, does not promote justice in the appellate process.
Unfortunately, too many appointed attorneys are so unconcerned with their reputation and their clients that a published criticism of their representation has little effect on their daily practice. Public criticism is only persuasive if the attorney cares about his professional responsibility.
I would deny appellant’s motion to supplement the record and overrule his motion for rehearing.

. In Pulido, we cited Tex.R.Civ.P. 413 as authority. The subject matter of Rule 413 can now be found at Tex.R.App.P. 50(d).


. Tex.R.App.P. 2(b) provides: "Except as otherwise provided in these rules, in the interest of expediting a decision or for other good cause shown, a court of appeals or the Court of Criminal Appeals may suspend requirements and provisions of any rule in a particular case on application of a party or on its own motion and may order proceedings in accordance with its direction. ...”


. Tex.R.App.P. 33 provides: "A judgment shall not be affirmed or reversed or an appeal dismissed for defects or irregularities, in appellate procedure, either of form or substance, without allowing a reasonable time to correct or amend such defects or irregularities provided the court may make no enlargement of the time for filing the transcript and statement of facts except pursuant to paragraph (c) of Rule 54 and except that in criminal cases late filing of the transcript or statement of facts may be permitted on a showing that otherwise the appellant may be deprived of effective assistance of counsel.”


.Tex.R.App.P. 54(c) provides: "An extension of time may be granted for late filing in a court of appeals of a transcript or statement of facts, if a motion reasonably explaining the need therefor is filed by appellant with the court of appeals not later than fifteen days after the last date for filing the record. Such motion shall also reasonably explain any delay in the request required by Rule 53(a).”


. I suggest that the Legislature provide the courts of appeal with a single and effective rule with sanction to be enforced on attorneys that would help to eliminate the problem expressed herein.